718 So. 2d 13 (1998)
Ex parte FEDERAL EXPRESS CORPORATION.
(In re The GREENE COUNTY NEWSPAPER COMPANY, INC., et al. v. FEDERAL EXPRESS CORPORATION).
1962109.
Supreme Court of Alabama.
May 29, 1998.
*14 John H. Morrow and Matthew H. Lembke of Bradley, Arant, Rose & White, L.L.P., Birmingham; and Robert H. Turner, Marion, for petitioner.
J.L. Chestnut, Jr., of Chestnut, Sanders, Sanders & Pettaway, P.C., Selma; Joseph W. Phebus of Phebus & Winkelmann, Urbana, IL; Hugh V. Plunkett III and Robert K. Shelquist of Plunkett, Schwartz, Peterson, P.A., Minneapolis, MN, for respondents.
Judge Eddie Hardaway, Jr., respondent, pro se.
Evan M. Tager and Adam C. Sloane of Mayer, Brown & Platt, Washington, DC; and Phillip E. Stano, American Council of Life Ins., Washington, DC, for amicus curiae American Council of Life Ins., in support of the petitioner.
Warren B. Lightfoot, Samuel H. Franklin, and Stephen J. Rowe of Lightfoot, Franklin & White, L.L.C., Birmingham; and Hugh F. Young, Jr., Product Liability Advisory Council, Inc., Reston, VA, for amici curiae Product Liability Advisory Council and Chemical Mfrs. Ass'n, in support of the petitioner.
H. Hampton Boles, Alan T. Rogers, and Gregory C. Cook of Balch & Bingham, L.L.P., Birmingham, for amici curiae Alabama Bankers Ass'n and Business Council of Alabama, in support of the petitioner.
Robert Digges, Jr., ATA Litigation Center, Alexandria, VA; and Robin G. Laurie of Balch & Bingham, Montgomery, for amici curiae Alabama Trucking Ass'n, Inc.; American Trucking Ass'ns, Inc.; and Cargo Airline Ass'n, in support of the petitioner.
Matthew C. McDonald of Miller, Hamilton, Snider & Odom, Mobile, for amicus curiae Alabama Civil Justice Reform Committee.
C. Lee Reeves of Sirote & Permutt, Birmingham; Douglas E. Winter of Bryan Cave, L.L.P., Washington, DC; and Charles A. Newman of Bryan Cave, L.L.P., St. Louis, MO, for amici curiae American Auto. Mfrs. Ass'n, Inc.; and Association of Int'l Auto. Mfrs., Inc., in support of the petitioner.
Robert H. Shulman, Helen K. Michael, and Elizabeth B. McCallum of Howrey & Simon, Washington, DC, for amici curiae Chamber of Commerce of U.S.; National Ass'n of Mfrs.; International Ass'n of Defense Counsel; Lawyers for Civil Justice; Amoco Oil Co.; Champion Int'l Corp.; Chevron U.S.A., Inc.; Exxon Corp.; Georgia-Pacific Corp.; International Paper Co.; Masonite Corp.; Solutia, Inc.; Star Enterprise; and Witco Corp., in support of the petitioner.
LYONS, Justice.
Federal Express Corporation, the defendant in an action pending in the Greene Circuit Court, has petitioned this Court for a writ of mandamus directing Judge Eddie Hardaway to grant its motion to vacate his order of August 16, 1996, conditionally certifying the plaintiffs' action as a class action. *15 Judge Hardaway conditionally certified the action as a class action on the same day the complaint was filed, without holding an evidentiary hearing or even receiving a responsive pleading from the defendant. In addition to asking this Court to order the conditional class certification vacated, Federal Express asks this Court to order Judge Hardaway to allow it 120 days to seek discovery from its customers, the potential members of a nationwide class, before he holds an evidentiary hearing on the request for class certification.
This Court has recently rejected the practice of conditional certification of a class action based solely on the allegations of a complaint and without an evidentiary hearing. Ex parte First National Bank of Jasper, 717 So. 2d 342 (Ala.1997); Ex parte American Bankers Life Assurance Co. of Florida, 715 So. 2d 186 (Ala.1997); Ex parte Citicorp Acceptance Co., 715 So. 2d 199 (Ala. 1997); Ex parte Equity National Life Ins. Co., 715 So. 2d 192 (Ala.1997); Ex parte Mercury Finance Corp. of Alabama, 715 So. 2d 196 (Ala.1997); Ex parte Frontier Corp., 709 So. 2d 1197 (Ala.1998). Those opinions dictate that we grant Federal Express's petition for the writ of mandamus. Thus, we direct Judge Hardaway to vacate his order conditionally certifying the action as a class action and to allow Federal Express at least 120 days in which to undertake discovery on class-certification issues before he holds an evidentiary hearing on the request for class certification.
PETITION GRANTED.
HOOPER, C.J., and MADDOX, SHORES, HOUSTON, KENNEDY, and SEE, JJ., concur.
COOK, J., concurs in the result.